Fourth Court of Appeals
                                      San Antonio, Texas
                                           February 25, 2020

                                         No. 04-19-00881-CV

                                      IN RE Hannah RYERSON

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice, concurring
                 Beth Watkins, Justice

        On December 20, 2019, relator filed a petition for writ of mandamus. After considering
the petition, the response, the reply, and the record, this court concludes relator is not entitled to
the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P.
52.8(a). This court’s majority and concurring opinions will issue at a later date.

           It is so ORDERED on February 25, 2020.



                                                                 _____________________________
                                                                 Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25 day of February, 2020.

                                                                 _____________________________
                                                                 Michael A. Cruz,
                                                                 Clerk of Court




1
 This proceeding arises out of Cause No. 2018CI04186, styled Kirsten Hartman and Diamond Landeros v. Hannah
Ryerson, pending in the 407th Judicial District Court, Bexar County, Texas, the Honorable Karen H. Pozza
presiding.